Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1-2, 4 and 6-10 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the frame body unit further includes a cutting shroud module having a shroud body that extends forward and parallel to said front-rear direction from said base plate, and that defines a feed channel communicating with said outlet port and said inlet port, said transport unit and said hold-down unit extending through said feed channel, said shroud body having a first port and a second port that are formed respectively on opposite sides of said shroud body in said left-right direction, said cutting section of said first continuous band saw blade extending through said first and second ports, in combination with other limitations set forth in claim 1.  
	
             Regarding claim 1, the prior art cited and applied to the rejection of the claims in the Non-Final Rejection mailed on 11/08/2021, fails to teach the above-mentioned limitations set forth in claim 1.

. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
 2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   February 10, 2022